Title: John Adams to Charles Storer, 26 May 1786
From: Adams, John
To: Storer, Charles


          
            
              Dear Sir.
            
            

              London

               May 26. 1786—
            
          

          Dr. Gordon called this morning and
            delivered me yours of the 7th. of April in a Bundle of News
            Papers, thank you for both—you might wish for public spirit to prevail without requiring
            it to be enthusiastic, I wonder where it was that enthusiasm
            appeared in the course of the last War,? it was amongst Tories & Refugees,
            & British fleets & Armies if anywhere
          If the inhabitants of the U.S. had been animated only with equal
            enthusiasm, they would have ended the War in two years, A very moderate public spirit
            carried us thro the war and would be quite sufficient to rectify what is amiss now, and
            I may add is now at work upon the Business—don’t think too highly of what was when you
            was not, so much in the world, nor too lowly of what you see now in it
          The U.S. are proceeding in a regular Course towards a Completion of
            their systems & it will be the better finished for not being in a hurry—you have
            good reason for your firm hopes that all will yet be well—But let me say to you freely
            that things can never go well while the People Act an inconsistent part—The people must
            understand one another which can never be but upon principles of justice and good
            faith—they must Keep their faith sacred, not only with france and Holland, not only with
            their Creditors abroad and at home, but even with Great Britain—they must repeal every
            law against the treaty of Peace, establish funds for paying the interest of their public
            Debt and when this is done you will have the posts surrendered, the Negroes pay’d for,
            means will easily be obtained to procure peace with the Turks, and you will have
            Marketts enough for all the produce of the states, and you will be courted by all the
            Politicians & Merchants in Europe
          Voila un Beau tableau—
          I shall be as useless as an old Almanack untill such a system is
            adopted by the states—no arguments will induce this Country to do any thing till
            then—but as soon as they see Congress have Power and will to encourage Manufactures
            & restrain Commerce, they will either seek, our Connections, or we shall be both
            without them—
          yours
          
            
              J. A—
            
          
        